IN THE SUPREME COURT OF TEXAS
                                        ══════════
                                          No. 17-0329
                                        ══════════

                          HARRIS COUNTY, TEXAS, PETITIONER,

                                                v.


                                 LORI ANNAB, RESPONDENT

            ══════════════════════════════════════════
                          ON PETITION FOR REVIEW FROM THE
                COURT OF APPEALS FOR THE FOURTEENTH DISTRICT OF TEXAS
            ══════════════════════════════════════════


                                    Argued March 1, 2018


       JUSTICE BLACKLOCK delivered the opinion of the Court.


       On November 14, 2011, Kenneth Caplan shot Lori Annab in a fit of road rage. Caplan was

a Harris County deputy constable, but he was off duty when he committed this vicious crime. He

fired his personal firearm from his personal vehicle, striking and injuring Annab. Caplan is now

in prison serving a twenty-year sentence. These facts are undisputed.

       Although Caplan was off duty and used his personal firearm in the assault, Annab sued

Harris County, Caplan’s employer. Invoking the Texas Tort Claims Act, Annab attempted to

overcome Harris County’s governmental immunity by claiming that Harris County used tangible

personal property when Caplan shot Annab. The trial court granted the county’s plea to the

jurisdiction and dismissed the case. The court of appeals concluded that Annab had not established

a waiver of governmental immunity but remanded the case to allow Annab to replead and conduct


                                                1
more discovery. We agree with the court of appeals that Annab has not established a waiver of

governmental immunity because her allegations, taken as true, do not demonstrate that Harris

County’s use of tangible personal property caused her injuries. We disagree, however, with the

court of appeals’ decision to remand the case. Despite multiple opportunities to do so, Annab has

identified no viable factual or legal theory under which she could overcome the county’s immunity

on remand, and we can conceive of none. Remand was therefore improper. We affirm the

judgment of the court of appeals in part, reverse in part, and render judgment for Harris County.

                                         I.    Background

       Annab sued Harris County in October 2015. Attempting to trigger the Tort Claims Act’s

limited waiver of governmental immunity, she alleged that Harris County’s use of tangible

personal property caused the injuries she suffered when Caplan shot her. The alleged use of

tangible personal property was the county’s decision to hire Caplan and “repeatedly

approv[e]/authoriz[e] and qualify[] [Caplan] to have, possess, and use the Glock gun as a firearm.”

The county responded with a plea to the jurisdiction. The county made three arguments: (1)

Annab’s claims were excluded from the Tort Claims Act’s immunity waiver because they arose

from Caplan’s intentional assault, (2) the use or misuse of information was not the “use of tangible

personal property” under the Tort Claims Act, and (3) Caplan did not act within the scope of his

employment, so “[n]o county property was used.” The trial court permitted additional discovery

into these issues prior to ruling on the plea to the jurisdiction. Annab deposed the county’s

representative, Deputy Chief Armando Tello, before the court granted the county’s plea and

dismissed the case.




                                                 2
       Annab filed an interlocutory appeal. TEX. CIV. PRAC. & REM. CODE § 51.014(a)(8). The

court of appeals found that Annab’s allegations regarding the county’s “use” of the firearm failed

to establish a waiver of the county’s immunity. Annab v. Harris Cty., 524 S.W.3d 793, 803–05

(Tex. App.—Houston [14th Dist.] 2017, pet. granted). Further, the court of appeals found that any

alleged use was not a proximate cause of Annab’s injuries. Id. But the court of appeals remanded

the case to the trial court to allow Annab to replead and conduct more discovery. Id. One justice

dissented. The dissent argued that Annab’s claims arose from an intentional tort and were therefore

excluded from the Tort Claims Act, regardless of whether she sufficiently alleged the county’s use

of tangible personal property. Id. at 805–08 (Donovan, J., dissenting).

                                            II.   Analysis

       Sovereign immunity and governmental immunity are related common law doctrines

protecting the government from suit. Travis Cent. Appraisal Dist. v. Norman, 342 S.W.3d 54, 57–

58 (Tex. 2011). “Sovereign immunity protects the state and its various divisions, such as agencies

and boards, from suit and liability, whereas governmental immunity provides similar protection to

the political subdivisions of the state, such as counties, cities, and school districts.” Id.; see also

Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.3 (Tex. 2003). An assertion of

governmental immunity “implicates courts’ subject-matter jurisdiction.” Rusk State Hosp. v.

Black, 392 S.W.3d 88, 91 (Tex. 2012). Thus immunity “is properly asserted in a plea to the

jurisdiction.” Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–26 (Tex. 2004).

       Subject matter jurisdiction is a question of law that we review de novo. Id. at 226. When

considering whether the pleadings allege jurisdiction, we “require[] the pleader to allege facts that

affirmatively demonstrate the court’s jurisdiction.” Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852



                                                  3
S.W.2d 440, 446 (Tex. 1993). “When reviewing a trial court order dismissing a cause for want of

jurisdiction, Texas appellate courts ‘construe the pleadings in favor of the plaintiff and look to the

pleader’s intent.’” Id. (quoting Huston v. FDIC, 663 S.W.2d 126, 129 (Tex. App.—Eastland 1983,

writ ref’d n.r.e.)).

        A governmental unit such as Harris County may be sued if the Legislature has waived

immunity in “clear and unambiguous language.” TEX. GOV’T CODE § 311.034; Oncor Elec.

Delivery Co. v. Dall. Area Rapid Transit, 369 S.W.3d 845, 849 (Tex. 2012) (“[A] waiver of

governmental immunity must be clear and unambiguous.”). The Tort Claims Act waives immunity

for certain tort claims against governmental units, including claims for “personal injury . . . caused

by a condition or use of tangible personal . . . property if the governmental unit would, were it a

private person, be liable to the claimant according to Texas law.” TEX. CIV. PRAC. & REM. CODE

§ 101.021(2); see also id. § 101.025(a) (“Sovereign immunity to suit is waived and abolished to

the extent of liability created by this chapter.”). Annab does not contend that her injuries were

caused by a “condition” of tangible personal property. Thus, to invoke section 101.021(2)’s waiver

of immunity, Annab must allege that the county’s “use of tangible personal property” caused her

injuries. See Texas Ass’n of Bus., 852 S.W.2d at 446 (emphasis added).

        “[S]ince 1973 we have consistently defined ‘use’ to mean ‘to put or bring into action or

service; to employ for or apply to a given purpose.’ A governmental unit does not ‘use’ personal

property merely by allowing someone else to use it and nothing more. If all ‘use’ meant were ‘to

make available,’ the statutory restriction would have very little force.” San Antonio State Hosp.

v. Cowan, 128 S.W.3d 244, 246 (Tex. 2004); see also Rusk, 392 S.W.3d at 98 (holding that “use”

does not include “providing, furnishing, or allowing access to tangible property”).



                                                  4
       Annab alleges that the county used Caplan’s firearm by authorizing Caplan to use or

possess the firearm. This allegation fails as a matter of law to trigger the Tort Claims Act’s

immunity waiver.      Annab’s primary allegation of “use” stems from the county’s alleged

“authorization” or “approval” of Caplan’s use of his firearm. Stated another way, Annab alleges

the county “made available” the firearm to Caplan, which he then used to cause her injuries. The

allegation that the county made the firearm available to Caplan is at odds with the undisputed facts,

as explained below. But even accepting the allegation at face value, Annab has not alleged “use”

of the firearm by the county under the Tort Claims Act. We consistently have defined “use” to be

more than making tangible personal property available for use by another. To use something, the

governmental unit must “put [it] or bring [it] into action or service [or] employ [it] for or apply [it]

to a given purpose.” Cowan, 128 S.W.3d at 246. For the government to “use” tangible personal

property, “the governmental unit [must] itself [be] the user,” id., and “the injury must be

contemporaneous with the use of the tangible personal property.” Sampson v. Univ. of Tex. at

Austin, 500 S.W.3d 380, 389 (Tex. 2016). Annab’s allegation that the county enabled, authorized,

or approved Caplan’s use of the firearm does not amount to an allegation that the county used the

firearm. This allegation therefore does not trigger the Tort Claims Act’s waiver of immunity.

       Annab also attempts to overcome Harris County’s immunity by alleging that the county’s

various administrative decisions regarding Caplan’s employment amount to the “use of tangible

personal property.” Annab points to Caplan’s troubled employment history before and during his

time as a constable. She alleges that Caplan’s bad acts prior to and during his employment

demonstrate that the county should not have hired Caplan, should have fired Caplan, or should

have withdrawn its authorization for him to possess his firearm while on duty. Although these



                                                   5
allegations have little to do with the county’s liability under the Tort Claims Act, they demonstrate

that Caplan’s record may not have made him the ideal candidate to be a peace officer. Caplan

disclosed on his application that he had been fired from 12 of 21 prior jobs, that he was dismissed

from the police academy for bad behavior, and that he required mood stabilizing medications.

According to Annab, the county failed to investigate these events prior to hiring Caplan as a deputy

constable and authorizing him to use his firearm while on duty. During his employment with the

county, Caplan had two reported incidents of road rage. Annab complains that despite these acts,

Caplan was neither terminated from employment nor prohibited from carrying his firearm during

his duties.

        In a different case, these allegations could have some relevance to a claim against a private

employer. But Harris County is not a private employer. It is immune from suits such as Annab’s

unless the Legislature waives its immunity. The Legislature has chosen to waive the county’s

governmental immunity only in limited circumstances. Kerrville State Hosp. v. Clark, 923 S.W.2d
582, 585 (Tex. 1996) (noting that the Tort Claims Act did not “abolish[] governmental immunity”

but was a “limited waiver [by] the Legislature”). The only waiver of immunity Annab alleges is

the Tort Claims Act’s waiver for the county’s “use of tangible personal property.” Under our

precedent and the plain text of the Tort Claims Act, the county’s failure to take action based on

information it knew or should have known about its employee is not the “use of tangible personal

property.” “We have long held that information is not tangible personal property, since it is an

abstract concept that lacks corporeal, physical, or palpable qualities.” Tex. Dep’t of Pub. Safety v.

Petta, 44 S.W.3d 575, 580 (Tex. 2001); see also Univ. of Tex. Med. Branch at Galveston v. York,

871 S.W.2d 175, 178 (Tex. 1994) (“[T]angible personal property refers to something that has a



                                                 6
corporeal, concrete, and palpable existence.”).       We have also held that complaints about

employment decisions allege the use or non-use of information, not the use of tangible personal

property. See Tex. Dep’t of Criminal Justice v. Campos, 384 S.W.3d 810, 815 (Tex. 2012) (holding

that a state agency’s failure to properly screen, hire, train, supervise, and discipline employees who

later committed assault while employed by the state agency was misuse of information, not of

tangible personal property). We reject Annab’s claim that the county’s use or non-use of

information regarding Caplan’s fitness to serve as a constable or to possess his personal firearm

establishes a waiver of immunity under the Tort Claims Act.

       Further, non-use is by definition not use. “It is well settled that mere nonuse of property

does not suffice to invoke section 101.021(2)’s waiver. If it did, governmental immunity ‘would

be rendered a nullity,’ because ‘[i]t is difficult to imagine a tort case which does not involve the

use, or nonuse, of some item of real or personal property.’” City of N. Richland Hills v. Friend,

370 S.W.3d 369, 372 (Tex. 2012) (quoting Kerrville State Hosp., 923 S.W.2d at 586). The

county’s failure to use information when it hired Caplan, retained Caplan as an employee, and

declined to revoke the authorization for his on-duty possession of a firearm, cannot be the “use of

tangible personal property.”

       In addition to their legal insufficiency, Annab’s claims proceed from an untenable factual

premise. Even if the county making the firearm available to Caplan were enough to waive the

county’s immunity—and it is not—the record demonstrates that the county did not make the

firearm available to Caplan. Annab admits that Harris County does not issue firearms to deputy

constables. Annab also admitted before the court of appeals that Caplan owned the firearm prior

to his employment with the county. Annab, 524 S.W.3d at 801–02. There is no dispute that Caplan



                                                  7
procured the firearm independently of the county. He possessed it and had the ability to use it

criminally against Annab irrespective of his employment. Even accepting Annab’s allegations as

true, there is no factual basis for the notion that the county made the firearm available to Caplan.

       Annab argues repeatedly that, but for the county’s approval and authorization, Caplan

would not have been able to carry and use his personal firearm. As explained above, approval and

authorization does not constitute “use of tangible personal property” under our precedent, which

requires the county be the user of the tangible personal property at the time of the injury. But in

any event, Annab has not articulated how Caplan’s right to possess his personal firearm on his

personal time was dependent on the county’s approval. See U.S. CONST. amend II; TEX. CONST.,

art. I, § 23. The county’s policy on deputy constables’ use of personal firearms actually functions

in the opposite fashion; it assumes the deputy constable has the right to carry his personal firearm

while off duty but attempts to impose controls on what kind of firearm deputy constables may

carry. The policy also prohibits the carrying of a firearm to “locations where the primary business

activity is the service of alcoholic beverages” and generally urges constables to exercise discretion

when deciding where they carry their off duty firearm. The county’s maintenance of this generic

off duty firearms policy for all its deputy constables does not amount to approval or authorization

of everything an individual deputy constable does with his personal firearm while off duty.

       Despite this, Annab claims that Deputy Chief Tello admitted at his deposition that without

the county’s authorization Caplan could not have kept his firearm. But this testimony was cabined

to Caplan’s possession of the firearm during his duties as a constable. Certainly the county could

have prevented Caplan from possessing or using the firearm while on duty. But the shooting




                                                 8
occurred when Caplan was off duty. Tello testified at his deposition that the county’s policies do

not affect Caplan’s right to carry a firearm while off duty:

       Q.      In reference to the authorization to use firearms, what is the purpose of
               authorizing a firearm?
       A.      First of all, we want to ensure that the deputy can show proficiency with the
               weapon, the approved weapon, for conducting his job.
       Q.      Is the authorization a license to carry that firearm?
       A.      No, sir.
       Q.      Does it have any effect on Mr. Caplan’s or any other deputy’s legal right to
               carry a firearm?
       A.      No, sir.

In sum, Annab’s allegations that the county made the firearm available to Caplan and authorized

or approved his possession and use of it are both legally insufficient and factually unsupportable.

These allegations do not establish a waiver of immunity under the Tort Claims Act.

                                               * * *

       We turn next to whether the court of appeals correctly remanded the case to afford Annab

the opportunity to replead and conduct further discovery. As explained below, we conclude that

remand was improper, and we render judgment for the county.

       When a defendant raises a jurisdictional argument for the first time on appeal, remand may

be appropriate to afford the plaintiff a “fair opportunity to address” the jurisdictional argument.

Rusk, 392 S.W.3d at 96; see also RSL Funding, LLC v. Pippins, 499 S.W.3d 423, 429 (Tex. 2016)

(citing Rusk in ordering remand where standing was raised for the first time on appeal). However,

if the party who raised the jurisdictional defense can show that “the pleadings or record . . .

conclusively negate the existence of jurisdiction,” or that the plaintiff did in fact have a “full and

fair opportunity in the trial court to develop the record and amend the pleadings,” or that even with




                                                  9
a remand “the plaintiff would be unable to show the existence of jurisdiction,” then the case should

be dismissed without a remand. Id. at 96–97.

       The court of appeals remanded the case because it determined that the county raised

arguments regarding the proper understanding of “use” under the Tort Claims Act for the first time

on appeal. Annab, 524 S.W.3d at 805. To begin with, the record does not indicate that the county

waited until the appeal to raise this issue. To the contrary, the county’s plea to the jurisdiction

twice argued that the county did not use tangible personal property. The county argued that

“claims arising from the misuse or failure to use information do not waive a governmental entity’s

sovereign immunity,” and that “[n]o county property was used during the commission of

Defendant Caplan’s crime.” But even assuming these arguments were not raised until appeal, new

arguments alone do not entitle the plaintiff to replead and conduct further discovery. Under Rusk,

a remand should be denied if “the plaintiff would be unable to show the existence of jurisdiction”

on remand. Rusk, 392 S.W.3d at 96. That is the case here. Despite multiple opportunities in

briefing and at oral argument to articulate a legal or factual theory under which Harris County’s

use of tangible personal property caused Annab’s injuries, Annab’s counsel could not do so. This

is not surprising. Caplan shot Annab with his personal firearm while off duty. Annab does not

dispute this. Even accepting Annab’s allegations as true, the county did not provide the firearm to

Caplan and had no involvement in his use of it against Annab. We can envision no other facts—

and Annab’s counsel has offered none—that when combined with these undisputed facts would

establish that Harris County’s “use of tangible personal property” caused Annab’s injuries.

Because no amount of future discovery or rephrasing of the allegations could properly invoke the

Tort Claims Act’s limited waiver of the county’s immunity, remand serves no purpose.



                                                10
         Finally, we note that remand may also be appropriate when the plaintiff did not have a “full

and fair opportunity in the trial court to develop the record.” Id. Here, the trial court allowed

discovery into the relevant issues, including allowing Annab to take the deposition of a

representative for the county. In that deposition, Annab and the county both asked questions

regarding the county’s alleged “use of tangible personal property.” This provided sufficient

development of the record.            No amount of discovery or repleading could result in Annab

establishing Harris County’s liability for Caplan’s off duty criminal act. Remand was therefore

inappropriate.

                                               III.     Conclusion

         Annab’s allegations fail to trigger the Tort Claims Act’s waiver of Harris County’s

governmental immunity. Neither further discovery nor repleading could cure this defect. We

affirm the judgment of the court of appeals in part, reverse in part, and render judgment for Harris

County.1


                                                                ____________________________________
                                                                James D. Blacklock
                                                                Justice


OPINION DELIVERED: May 11, 2018




1
  The county also argued that the Tort Claims Act’s waiver of immunity does not apply to claims arising from Caplan’s
intentional assault, TEX. CIV. PRAC. & REM. CODE § 101.057(2) (exempting claims “arising out of assault . . . or any
other intentional tort” from liability), and that the alleged use of tangible personal property by the county was not a
proximate case of Annab’s injuries. Our holding that Annab cannot successfully allege that the county used tangible
personal property fully disposes of the case. We need not decide whether Annab’s allegations also suffer from other
defects.


                                                         11